                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DIVISION OF TENNESSEE
                           NASHVILLE DIVISION

JENEL HILL as Next of Friend of     )
EDWARD HILL V Surviving Minor Son &)
Next of Kin to ERNEST EDWARD HILL IV)
Deceased.                           )
                                    )
vs.                                 ) CASE NUMBER:_______
                                    ) JURY DEMAND
CORECIVIC, INC.,                    )
CORECIVIC OF TENNESSEE, LLC,        )
TENNESSEE DEPT. OF CORRECTION )
JACOB WENDELL KADO,                 )
And JOHN DOE DEFENDANTS.            )
Defendants.                         )
________________________________________________________________________

                              ORIGINAL COMPLAINT



        COMES NOW the Plaintiff, JENEL HILL, mother of the Decedent’s surviving

minor son, EDWARD HILL V, by and though the undersigned counsel of record, and in

support of the forgoing Original Complaint, would take oath and state and show as

follows:

                              JURISDICTION AND PARTIES

   1.      That at all times relevant hereto the Decedent, ERNEST EDWARD HILL IV,

           was an inmate housed at the Trousdale Turner Correctional Complex

           (hereinafter “TTCC”), located in Hartsville, Trousdale County, Tennessee.

   2.      This action is brought by the next of kin on behalf of the Plaintiff’s surviving

           minor son, pursuant to Title 42 U.S.C.§ § 1983 and 1988, as well as the

           common and statutory laws of the State of Tennessee, to redress the violation

           of Plaintiff’s rights secured by the Fourth, Eighth, and Fourteenth

           Amendments to the United States Constitution.


                                 1
 Case 3:20-cv-00512 Document 1 Filed 06/17/20 Page 1 of 12 PageID #: 1
 3.    This Court has jurisdiction under 28 U.S.C. § 1331 to hear Plaintiff’s claims

       arising under the Constitution and the laws of the United States, and under 28

       U.S.C. § 1343 to hear Plaintiff’s claims to recover damages and secure

       equitable relief under any act of Congress providing for the protection of civil

       rights.

 4.    This Court has supplemental jurisdiction over all Common and State law

       claims under 28 U.S.C. § 1367, as there is a common nucleus of operative

       facts between State and Federal claims.

 5.    Venue is appropriate in the Middle District of Tennessee under 28 U.S.C. §

       1391 (b) (2) as this is the judicial district in which a substantial part of the acts

       and or omissions did occur.      Additionally, the Defendants to this action are

       deemed to reside in this district under 28 U.S.C. § 1391 (c) and individual

       defendants, (if any) are likely to reside in this district; thus venue is

       appropriate under 28 U.S.C. § 1391 (b) (1).

                                       PARTIES

 6.    That at all times relevant hereto, the Decedent, ERNEST EDWARD HILL IV,

       (hereinafter “DECEDENT”) was an inmate housed at the Trousdale Turner

       Correctional Complex, located in Hartsville, Trousdale County, Tennessee.

 7.    That the decedent is survived his minor son, EDWARD HILL V, a child

       currently under eighteen years of age.

 8.    That the Defendant, TENNESSEE DEPARTMENT OF CORRECTIONS

       (hereinafter “TDOC”) is the political entity responsible for the housing of all

       state inmates and for overseeing the operation of Trousdale Turner

       Correctional Center, (hereinafter “TTCC.”)




                                2
Case 3:20-cv-00512 Document 1 Filed 06/17/20 Page 2 of 12 PageID #: 2
 9.    That Defendant CORECIVIC, INC. (hereinafter “CORECIVIC” and

       previously   conducting     business   as   COMMUNITY        CORRECTIONS

       CORPORATION of AMERICA “CCA”) is a private corporation, duly

       organized under the laws of the State of Maryland and currently regularly

       conducting business in the State of Tennessee, namely owning and operating

       four private prisons in the State, including Trousdale Turner, TTCC.

 10.   CORECIVIC OF TENNESSEE, LLC (collectively with CORECIVIC INC.,

       referred to as “CORECIVIC”) is a wholly owned subsidiary of CORECIVIC

       INC. currently conducting business within the State of Tennessee and

       providing correctional services under color of state law.

 11.   The TTCC is the responsibility of the TDOC, but is operated by a private, for-

       profit prison entity. To circumvent state law that prohibits the TDOC from

       having more than one prison operated by a private entity, the TDOC has

       outsourced its prison management to Trousdale County, which in turn

       outsources to CORECIVIC, a private, for profit-entity.

                     BACKGROUND OF FACTS ON TTCC

 12.   The TTCC has only been open since 2016, but in its short history serious

       concerns have been raised about staff shortages and dysfunction at TTCC.

 13.   Initially touted as a “classification center” to provide short term housing to

       minimum security offenders, it now provides long term housing to some of

       the most violent offenders in the state.

 14.   In the same year TTCC opened, the company was sued by its own

       shareholders because, among other things, the company had misrepresented




                                3
Case 3:20-cv-00512 Document 1 Filed 06/17/20 Page 3 of 12 PageID #: 3
       its pattern of understaffing, which ultimately resulted in the Federal Bureau of

       Prisons terminating its relationship with CORECIVIC.

 15.   According to a November 2017 Performance Audit issued by the Tennessee

       Comptroller of the Treasury, TTCC management’s noncompliance with

       contract requirements and departmental policies significantly interfered with

       TDOC’s ability to effectively monitor the private prison.

 16.   Most relevant to this action, that same report found that TTCC is significantly

       “short-staffed which may have limited their ability to effectively manage the

       inmate population.” The Comptroller’s first finding states in part that

       TTOC…operated with fewer than the approved correctional officer staff, did

       not have all staffing rosters, did not follow staffing pattern guidelines, and

       [TTCC] left critical posts un-staffed.”

 17.   As recently as January of 2020, a subsequent Performance Audit Report

       issued by the Tennessee Comptroller of the Treasury, again found numerous

       deficiencies and shortcomings against TTCC, including that numerous

       positions were vacant for over forty-five (45) days, which directly correlate to

       the correctional officer staffing issues.

 18.   Taken as whole, the 2020 Performance Audit demonstrates that the TTCC is a

       facility where compliance with requirements, rules and policies is widely

       ignored. Further, upon information and belief, given the ongoing staffing

       shortages, they regularly cut corners when it comes to complying with state

       and federal laws regarding the rights, needs and safety of inmates.




                                4
Case 3:20-cv-00512 Document 1 Filed 06/17/20 Page 4 of 12 PageID #: 4
 19.   In addition to significant staffing shortages, there are frequent and repeated

       incidents of violent crime and gang activity at CORECIVIC facilities in

       Tennessee, and TTCC in particular.

 20.   The Human Rights Defense Center reports that there were twice as many

       murders in the four CORECIVIC facilities in Tennessee than in the other ten

       prisons run by the Tennessee Department of Correction.

 21.   That same report indicates that the homicide rate in Tennessee CORECVIC

       facilities was over four times higher that the rate for other TDOC prisons.

 22.   That even though they are contractually obligated to maintain minimum staff

       levels and security, CORECIVIC and its corporate leaders have bolstered the

       companies profits by reducing staff levels, despite overwhelming evidence

       that these practices lead to increased violence and murder in its prison

       population.

 23.   Furthermore, the Comptroller’s reports strongly suggest that CORECIVIC has

       repeatedly engaged in fraud and evidence tampering in order to conceal its

       systematic understaffing, contractual violations and employee misconduct.

                            STATEMENT OF FACTS

 24.   On or about June 15th, 2019, the Decedent, ERNEST EDWARD HILL was

       killed by another inmate while housed at TTCC.

 25.   Upon information and belief, the decedent was stabbed to death by fellow

       inmate, JACOB WENDELL KADO.

 26.   That TTCC has a regular pattern and practice of hiring inexperienced and

       frequently young persons with little or no formal law enforcement education

       or experience to supervise and control known violent offenders.




                                5
Case 3:20-cv-00512 Document 1 Filed 06/17/20 Page 5 of 12 PageID #: 5
 27.   That TTCC has a history of correctional officers overlooking and in some

       cases actually introducing illegal contraband including weapons into TTCC.

 28.   That TTCC has a history of failing to maintain sufficient and experienced

       staffing and as a result, contraband including drugs and weapons are routinely

       present and readily available to inmates.

 29.   That TTCC has a lengthy and significant history of violence inflicted upon its

       inmates and corrections personnel.

 30.   That upon information and belief, the existence and influence of outside

       violent street gangs is present and well known within TTCC.

 31.   That TTCC has at least one documented incident of a correctional officer

       being “an affiliated member” of a violent street gang while employed at

       TTCC.

 32.   That TTCC has knowingly and willfully disregarded safety concerns by

       placing “non-compatible” inmates in the same pod or cell with other known

       “non-compatible” inmates.

 33.   Upon information and belief, these conditions still persist, and there have been

       at least two additional homicides at TTCC alone within the last twelve

       months.

 34.   That CORECIVIC’s willful and deliberate indifference to the forgoing

       promotes and perpetuates an environment of lawlessness and violence.

 35.   That Mr. Hill’s death is the direct and foreseeable result of the pattern of

       negligence and willful indifference shown to the lives, safety and security of

       CORECIVIC inmates.




                                6
Case 3:20-cv-00512 Document 1 Filed 06/17/20 Page 6 of 12 PageID #: 6
 36.   That this indifference exists not only on the local level, but is also prevalent

       and systemic throughout its entire corporate structure.

 37.   According to a 2011 lawsuit filed by the American Civil Liberties Union,

       inmates referred to CORECIVIC’s Idaho Correctional Center as “Gladiator

       School” because the understaffing led to such a violent atmosphere at the

       prison. CORECIVIC settled the lawsuit with the ACLU agreeing to rectify

       those shortages and agreed to provide minimum staff levels. However, it was

       later found in contempt in 2013 because if failed to honor the agreement and

       falsified records to misrepresent the number of guards on duty.

 38.   In 2014 an FBI investigation resulted in the Governor ordering state officials

       to take control of that facility.

 39.   On or about February 23rd, 2017, a federal grand jury found that CORECIVIC

       had violated inmates’ Eighth Amendment right to be free cruel and unusual

       punishment by being willfully and deliberately indifferent to the serious risk

       posed by the company’s long-standing practice of understaffing the Idaho

       Correctional Facility.

 40.   In February 2015 at a CORECIVIC facility in Oklahoma, ten prisoners were

       involved in a fight that left five with stab wounds. The following month, eight

       more were involved in another stabbing incident. In June of that year, thirty-

       three gang members fought with weapons and eleven prisoners sent to the

       hospital. In September of 2015, four inmates were killed during a riot at the

       same facility.    Two guards were later indicted for bringing drugs and other

       contraband into the prison.         Between 2012 and 2016, one third of all




                                7
Case 3:20-cv-00512 Document 1 Filed 06/17/20 Page 7 of 12 PageID #: 7
       homicides in Oklahoma prisons occurred at two CORECIVIC facilities even

       though they housed just over ten percent of the state’s prison population.

 41.   In August of 2016, the Office of the Inspector General of the United States

       Department of Justice found widespread deficiencies in staffing and other

       areas at facilities operated by the Federal Bureau of Prisons by private

       contractors, including those operated by CORECIVIC.

 42.   The 2017 Comptroller’s Audit of TTCC found systemic problems with

       understaffing and gang violence. The audit further noted that the information

       provided by CORECIVIC regarding TTCC was so incomplete that it was not

       possible to determine the accuracy of staffing levels.

 43.   On December 12th, 2017, Ashley Dixon, a former guard at TTCC, testified

       before a legislative committee that she had resigned from the company after

       witnessing two inmates die from medical neglect.

 44.   The forgoing incidents-and others like them, demonstrate that CORECIVIC,

       its wardens, senior officers, and directors adopted and enforced a corporate

       and institutional policy of understaffing prison facilities all for the purpose of

       increasing company profits.

 45.   These practices have consistently led to riots, assaults, murders and mayhem

       and as such, the death of Ernest Edward Hill was a likely and predictable

       consequence of this corporate policy.

 46.   The directors and senior officers of CORECIVIC knew that the understaffing,

       neglect and inadequate training were rampant at TTCC and did not make

       reasonable efforts to supervise offending employees or counteract ongoing

       threats to inmate safety.




                                8
Case 3:20-cv-00512 Document 1 Filed 06/17/20 Page 8 of 12 PageID #: 8
 47.   That given the extent and breadth of safety and security detailed in two

       different Comptroller of the Department of the Treasury Audits, the TDOC

       was similarly aware and “on notice” of these deficiencies and have willfully

       allowed them to persist.

                                    COUNT ONE
                                  WRONGUL DEATH

 48.   Plaintiff adopts and incorporates paragraphs 1-47 as if repeated verbatim and

       set forth herein by reference.

 49.   That as to all Defendants, Plaintiff claims damages for the wrongful death of

       the Decedent and for funeral expenses under 42 U.S.C. §§1983 and 1988, and

       the statutory and common laws of the State of Tennessee.

                                 COUNT TWO
                               SURVIVAL ACTION

 50.   Plaintiff adopts and incorporates paragraphs 1-49 as if repeated verbatim and

       set forth herein by reference.

 51.   That as to all Defendants, the Plaintiff was forced to endure great conscious

       pain and suffering, and to be attended to by physicians, and to incur expenses

       for such medical care prior to his death.

 52.   That the Plaintiff filed no action during his lifetime, but said claims may be

       filed by his heirs.

                              COUNT THREE
                      CRUEL & INHUMAN PUNISHMENT

 53.   Plaintiff adopts and incorporates paragraphs 1-52 as if repeated verbatim and

       set forth herein by reference.

 54.   That Defendants CORECIVIC and TDOC, were willfully and deliberately

       indifferent to the significant violence, risk and lawlessness posed by the



                                9
Case 3:20-cv-00512 Document 1 Filed 06/17/20 Page 9 of 12 PageID #: 9
        company’s long-standing practice of understaffing so as to constitute “cruel

        and inhuman punishment” pursuant to Title 42 U.S.C.§ § 1983 and 1988, and

        the Eighth Amendment to the United States Constitution, entitling him to

        damages.

                                 COUNT FOUR
                               GROSS NEGLIGENCE

  55.   Plaintiff adopts and incorporates paragraphs 1-54 as if repeated verbatim and

        set forth herein by reference.

  56.   The Plaintiff brings claims of gross negligence against Defendants

        CORECIVIC and TDOC resulting in the death of Mr. Hill.

  57.   That Defendants did both knowingly and intentionally exhibit such a callous

        and reckless disregard for the safety and rights of its inmates that a conscious

        indifference is implied at law.

                                    COUNT FIVE
                                    NEGLIGENCE

  58.   Plaintiff adopts and incorporates paragraphs 1-57 as if repeated verbatim and

        set forth herein by reference.

  59.   That Defendants CORECIVIC and TDOC owed Plaintiff a duty to maintain

        a reasonable level of safety and security for its inmates and detainees placed

        in their respective care and custody.

  60.   That Defendants the breached that duty in the manner described herein.

  61.   That as a direct and proximate cause of that breach, Plaintiff died suffering a

        pecuniary loss entitling him damages.

                            COUNT SIX
        FAILURE TO TRAIN & DISCIPLINE AND NEGLIENT HIRING




                                 10
Case 3:20-cv-00512 Document 1 Filed 06/17/20 Page 10 of 12 PageID #: 10
   62.     Plaintiff adopts and incorporates paragraphs 1-61 as if repeated verbatim and

           set forth herein by reference.

   63.     That as to Defendants CORECIVIC, TDOC and JOHN DOE DEFENDANTS,

           Defendants were/are in charge with the hiring, training, supervision and

           discipline of its direct and contractual employees within their control.

   64.     That Defendants have failed to ensure that its employees have appropriate or

           sufficient experience and training for the position.

   65.     As evidenced by the acts and omissions of Defendants detailed herein, and

           their subsequent failure to correct or take remedial measures to prevent same

           in the future, Defendants have negligently hired, inadequately trained,

           supervised and disciplined its employees.

                                       COUNT SEVEN
                                         ASSAULT

   66.     Plaintiff adopts and incorporates paragraphs 1-64 as if repeated verbatim and

           set forth herein by reference.

   67.     That Plaintiff brings claims against JACOB WENDELL KADO and JOHN

           DOE DEFENDANTS for knowingly and intentionally inflicting bodily injury

           upon Decedent.

   68.     That as result, Plaintiff sustained injuries entitling him to damages.

   WHEREFORE, premises considered, Plaintiff seeks the following:

   That at a final hearing of this cause, judgment be entered against Defendants for

actual and punitive damages together with pre-judgment interest at the maximum rate

allowed by law; post judgment interest at the legal rate; discretionary costs of court,

attorney fees; and any and all other such relief the Plaintiff may be entitled to in law or in

equity.



                                 11
Case 3:20-cv-00512 Document 1 Filed 06/17/20 Page 11 of 12 PageID #: 11
                   PLAINTIFF DEMANDS A JURY TRIAL



                                               Respectfully Submitted,

                                              /s/ Adam Wilding Parrish
                                              ADAM WILDING PARRISH PC
                                              Tennessee Bar #021917
                                              219 2nd Avenue North, Ste 400
                                              Nashville, TN 37201
                                              (615) 444-6884
                                              (615) 444-8094 (Facsimile)
                                              pc866@bellsouth.net-email




                                 12
Case 3:20-cv-00512 Document 1 Filed 06/17/20 Page 12 of 12 PageID #: 12
